TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00797-CV



                                Martha McDonald, Appellant

                                              v.

  U.S. Bank National Association, as Trustee, Successor in Interest to Bank of America,
         National Association, as Trustee, Successor by Merger to LaSalle Bank,
 National Association, as Trustee for Mill Creek Bank Inc. Trust Series 2003-1, Appellees


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV35,938, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Martha McDonald has filed a motion to dismiss this appeal. We grant her

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: March 20, 2014